DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to motion vector generation for video image compression/decompression.
Saito (US 2006/0126741) discloses a motion vector generation device for generating a motion vector in a current picture (paragraph 29), the motion vector generation device comprising:
a first motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process (paragraph 32); and 
a second motion vector search circuitry that searches for a second motion vector for each of a plurality of sub-blocks in the prediction block by referring to the first motion vector (paragraph 35), 
wherein the second motion vector is searched by performing the second local search after a first local search (paragraph 32), and a precision of the second local search is higher precision than a precision of the first local search (paragraph 35).
Jang (US 2018/0234697) discloses a motion vector generation device for generating a motion vector in a current picture (paragraph 88), the motion vector generation device comprising: a merge candidate derivation circuitry that derives a first motion vector for a coding block by using a motion vector of a neighboring block neighboring to the coding block and a merge index for the coding block (paragraph 88). 
The prior art, either singularly or in combination, does not disclose the limitation “a matching prediction parameter derivation circuitry that derives a second motion vector of each sub-blocks for the coding block by the first motion vector, wherein: the second motion vector is searched by performing a second local search after performing a first local search for the sub-blocks by using the first motion vector and the two reference pictures which are on different sides across the current picture, and a precision of the second local search is higher precision than a precision of the first local search” of claim 1.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488